Burgess, J.
This is an action of replevin begun in the circuit court of Jasper county for certain personal property described in the petition. The value of the property is alleged to be $250.
Plaintiff recovered judgment for the possession of the property, and $17.17 damages. From the judgment defendant appealed to the Kansas City court of appeals, and by that court the case was certified to this court, upon the ground, as appears from the certificate, of there being involved a constitutional question.
*492No bill of exceptions was filed in the circuit court, nor was there a constitutional question raised in the trial court, and is only raised now by the simple assertion of counsel for defendant. If the court of appeals can be shorn of its jurisdiction in this way, there is nothing to prevent a capricious party to any action pending before it from resorting to the same method, and at any time by so doing have the Case certified to this court. No constitutional question being'involved, so far as appears from the record, it is ordered to be returned to the Kansas City court of appeals. Holland v. DePriest, 130 Mo. 89.
G-atsttt, P. J., and Shek-wood, J., concur.